C                                  -.




Honorable Thomas A. Wheat
county   Attorney
Liberty County
Liberty, Texas

I!earMr. wheat:                           Opinion No. O-106
                                          Rer Constable's fees in mnneo-
                                               tion with highway patrol
                                               arrests.

            Your request for an opinion on the following question has
been received by this office.

            Viherean arrest is made by the Highway Patrol, constable
not being present, anddefendant is convicted, is the aonstable of that
precinct entitled to collect the fee of t3.001

            In reply to your question, you are respectfully advised
that it is the opinion of this office that the constable is not en-
titled to a fee in such oases.

              Article 1065, Code of Criminal Procedure, provides in part
BS followsr

              "The following fees shall be allowed the sheriff,
          or other peace officer performing the same services in
          misdemeanor cases, to bstaxed against the defendant
          on convictionr

               “1.   For exeouting each warrant of arrest or
                     capias, or making arrest without warrant,
                     two dollars.

               “2.   For mmmoning eaah witness, seventy-five
                     cents.

               "3.   For serving any writ not otherwise provided
                     for, one dollar.

               "4.   For taking and approving each bond, and re-
                     turning the same to the courthouse, when neces-
                     sary, one dollar and fifty aents.

               "5.       For each comitment or release, one dollar.

               '6.       Jury fee, in each case where a jury is aotually
                         summoned, one dollar."
Hon. Thomas A. Wheat - Page 2 (O-106)




        He see from this statute that each fee is allowed for a
specific servioe performed. If the Highway Patrol makes the
arrest and the constable does not participate in the arrest in any
manner, he is not entitled to a fee in the casee The constable is
only entitled to fees for services he performs as set out in Arti-
cle 1065, Code of Criminal Proaedure.

                                        Yours very truly

                                ATTORNEY GEIUXAL OF TEXAS


                                        By /s/ Claud 0, Boothman

                                               Claud 0. Boothman
                                                        Assistant

COBIN

APPROXZD

ATTORREY GENhU   OF'TEXAS




O.K.
G.R.L.